DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments filed on 6/23/2022 are entered and considered as set forth below.
2. Claims 1-8 are examined in the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7 and 8 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuchenbecker et al. (WO 2011/034947 A2) for reasons of record in the Non-Final Office Action mailed on 4/28/2022 (and repeated below).
	Regarding claims 1 and 3-5, Kuchenbecker et al. teach a method of treating LCA by administering into the subretinal space an AAV2/5 vector comprising a nucleic acid (SEQ ID NO: 46) encoding a protein (SEQ ID NO: 47) (pg. 2 lines 1-8, pg. 18 line 15 and pg. 21 lines 9-16). 
SEQ ID NO: 46 and SEQ ID NO: 47 of Kuchenbecker are 100% identical to the instantly recited SEQ ID NOs: 1 and 2, respectively. 
Kuchenbecker teaches that protein sequence set forth in SEQ ID NO: 47 is the RDH12 protein (see pg. 10 lines 22-23). Thus, Kuchenbecker delivers an AAV2/5 comprising the same nucleic acid and encoding the same protein as instantly claimed to treat LCA.
Regarding claim 7, Kuchenbecker used a KDS model 210 syringe pumper connected to a 30 gauge Becton Dickinson Yale regular bevel cannula under a stereomicroscope for the subretinal injections (pg. 30 lines 26-31). The specification provides no definition or teachings regarding a microinjection device and does not recite the term “device” at all. Thus, it is interpreted that using a 30 gauge needle under magnification would meet the limitations of a microinjection device inserted into the subretinal space.
Regarding claim 8, Kuchenbecker teaches delivering 1.7 x 1012 to 2.7 x 1013 viral particles/ml (pg. 21 lines 17-23 and pg. 31 lines 6-16).
Thus, the teachings of Kuchenbecker clearly anticipate the invention of claims 1, 3-5, 7 and 8.
Response to Arguments
Applicant’s Arguments
Applicants argue that Kuchenbecker et al. fails to teach a method of treatment of LCA comprising delivery of RDH12. While Kuchenbecker et al. discloses delivery of LCAS (“polypeptide ‘z’”) for treatment of Leber congenital amaurosis, this document does not teach delivery of RDH12 for treatment of Leber congenital amaurosis.
Examiner’s Response
While Applicants arguments have been fully considered they are not found persuasive. 
Specifically, Kuchenbecker teaches in lines 1-8 on pg. 2 (emphasis added):
“The method of this aspect of the invention can be used, for example, to treat a cone cell disorder, including but not limited to color blindness, blue cone monochomacy, achromatopsia, incomplete achromatopsia, rod-cone degeneration, retinitis pigmentosa (RP), macular degeneration, cone dystrophy, blindness, Stargardt's Disease, and Leber's congenital amaurosis. In one embodiment, the methods restore visual capacity in the primate; in another embodiment, the primate is able to visualize new colors as a result of the therapy. In another embodiment, the primate has a vision disorder in which its photoreceptors are healthy. In a further embodiment, the primate is an adult primate.”
Kuchenbecker continues on pg. 6 lines 11-16 (emphasis added):
“In one preferred embodiment, the gene therapy serves to treat a cone cell disorder. As used herein, a "cone cell disorder" is any disorder impacting retinal cone cells, including but not limited to color blindness, blue cone monochomacy, achromatopsia, incomplete achromatopsia, rod-cone degeneration, retinitis pigmentosa (RP), macular degeneration, cone dystrophy, blindness, Stargardt's Disease, and Leber's congenital amaurosis.”
Importantly, Kuchenbecker teaches on pg. 9 lines 1-6: “The gene encoding a therapeutic to be expressed in the cone cells can be any gene or cDNA that encodes a polypeptide or RNA-based therapeutic (siRNA, antisense, ribozyme, shRNA, etc.) that can be used as a therapeutic for treating a cone cell disorder, or as a means to otherwise enhance vision, including but not limited to promoting tetrachromatic color vision. In various preferred embodiments, the gene encodes a therapeutic protein selected from the group consisting of……..” 
	Kuchenbecker then lists, as Applicants argue:
(y) SEQ ID NO: 47 (SEQ ID NO: 46) retinol dehydrogenase 12 (all-trans/9-
cis/11-cis) (RDH12);
(z) SEQ ID NO: 49 (SEQ ID NO: 48) Leber congenital amaurosis 5 (LCA5),
transcript variant 1”.
	However, Kuchenbecker teaches that polypeptide “z” is an exemplary protein (pg. 11 line 26), for treating Leber’s, not that their invention is limited to only polypeptide “z” for treating Leber’s. 
	Kuchenbecker lists 26 proteins (a-z) on pgs. 9-10 which can be used to treat the cone cell disorder LCA as instantly claimed and SEQ ID NO: 47, i.e. polypeptide “y”, is one of those proteins which can be used to treat LCA.
	Thus, Kuchenbecker clearly teaches the claimed invention and the rejection is maintained for the reasons of record and those set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 remain rejected under 35 U.S.C. 103 as being unpatentable over Kuchenbecker et al. (WO 2011/034947 A2) in view of Khani et al. (2007, IOVS, Vol. 48(9), pgs. 3954-3961) for reasons of record in the Non-Final Office Action mailed on 4/28/2022 (and repeated below).
Regarding claim 1, Kuchenbecker et al. teach a method of treating LCA by administering into the subretinal space an AAV2/5 vector comprising a nucleic acid (SEQ ID NO: 46) encoding a protein (SEQ ID NO: 47) (pg. 2 lines 1-8, pg. 18 line 15 and pg. 21 lines 9-16). 
SEQ ID NO: 46 and SEQ ID NO: 47 of Kuchenbecker are 100% identical to the instantly recited SEQ ID NOs: 1 and 2, respectively. 
Kuchenbecker teaches that protein sequence set forth in SEQ ID NO: 47 is the RDH12 protein (see pg. 10 lines 22-23). Thus Kuchenbecker delivers an AAV2/5 comprising the same nucleic acid and encoding the same protein as instantly claimed to treat LCA.
Regarding promoters, Kuchenbecker teaches “Any suitable promoter region can be used in the gene therapy vectors, so long as it specifically promotes expression of the gene in retinal cone cells. In a preferred embodiment, the promoter specifically promotes expression of the gene in primate retinal cone cells; more preferably in Catarrhini retinal cone cells; even more preferably in human retinal cone cells.” (pg. 6 lines 28-31 bridge pg. 6 line 1).
Kuchenbecker teaches using the mOpsin promoter (pg 7 lines 5-8).

Kuchenbecker does not teach:
(i) using the hGRK1 promoter.

(i) Regarding the hGRK1 promoter to promote expression in human retinal cone cells, Khani et al. teach a comparison of the hGRK1 promoter and the mOpsin promoter and discovered that:
“Results
The hRK promoter with the full 5’ untranslated sequence (–112 to +180) was the most active in cell culture. Delivered by the AAV2/5 vector, RK promoter drove GFP expression specifically in photoreceptors. In rods, hRK promoter-mediated expression was as efficient as, but appeared
more uniform than, mOps promoter-mediated expression. In cones, the hRK promoter drove expression, whereas the mOps promoter did not.
Conclusions
The hRK promoter is active and specific for rod and cone photoreceptors. Because of its small size and proven activity in cones, it is a promoter of choice for somatic gene transfer and gene therapy targeting rods and cones.” (see Abstract last two parags.).

	Importantly, Khani teaches:
“many severe forms of photoreceptor degeneration, such as LCA, have primary gene
defects in rods and cones requiring gene therapy so that all photoreceptors can be targeted simultaneously. At present, no well-characterized compact promoter targets rods and cones.
In several studies, rod opsin (rhodopsin) gene promoters were shown to be “leaky,” allowing transgene expression in rods and in cones.” (pg. 3954 col. 2 parag. 3 lines 13-20).
	
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to substitute the hGRK1 promoter of Khani for the mOpsin promoter of Kuchenbeck to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a substitution since Khani teaches that the LCA has primary gene defects in rods and cones and that the hGRK1 promoter is the promoter of choice for somatic gene transfer targeting rods and cones  due to its expression pattern and levels compared to the mOpsin promoter.
	There would have been a reasonable expectation of success that the hGRK1 promoter could be substituted for the mOpsin promoter since Khani demonstrated successful expression in rods and cones of the eye.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicant argues that the combinations of references cited by the Examiner cannot be relied on to establish a case of prima facie obviousness with respect to the claimed subject matter.
As set forth above, Kuchenbecker et al. does not disclose “a method of treating Leber Congenital Amaurosis (LCA).” At least insofar as, the teaching of Khani et al. does not cure this deficiency, the addition of these references fails to establish that the claimed methods would be obvious to one of ordinary skill in the art. 
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive since as set forth above, the teachings of Kuchenbecker clearly teach the claimed invention and it is maintained that it would be obvious to combine Kuchenbecker with Khani as set forth in the record.

Claims 1 and 6 remain rejected under 35 U.S.C. 103 as being unpatentable over Kuchenbecker et al. (WO 2011/034947 A2) in view of Kim et al. (1997, Gene, Vol. 199, pgs. 293-301) for reasons of record in the Non-Final Office Action mailed on 4/28/2022 (and repeated below).
Regarding claim 1, Kuchenbecker et al. teach a method of treating LCA by administering into the subretinal space an AAV2/5 vector comprising a nucleic acid (SEQ ID NO: 46) encoding a protein (SEQ ID NO: 47) (pg. 2 lines 1-8, pg. 18 line 15 and pg. 21 lines 9-16). 
SEQ ID NO: 46 and SEQ ID NO: 47 of Kuchenbecker are 100% identical to the instantly recited SEQ ID NOs: 1 and 2, respectively. 
Kuchenbecker teaches that protein sequence set forth in SEQ ID NO: 47 is the RDH12 protein (see pg. 10 lines 22-23). Thus Kuchenbecker delivers an AAV2/5 comprising the same nucleic acid and encoding the same protein as instantly claimed to treat LCA.

Kuchenbecker teaches that the preferred target for their AAV 2/5 delivery is human retinal cone cells (pg. 6 last line bridge pg. 7 line 1).

Kuchenbecker does not teach:
(i) codon optimization.

(i) Regarding the benefits of codon optimization, Kim et al. teach:
“Codon bias has been observed in many species. The usage of selective codons in a given gene is positively correlated with its expression efficiency. As an experimental approach to study codon-usage effects on heterologous gene expression in mammalian cells, we designed two human erythropoietin (EPO) genes, one in which native codons were systematically substituted with codons frequently found in highly expressed human genes and the other with codons prevalent in yeast genes.” (Abstract lines 1-4).
Kim discovered that that the EPO gene with the human high frequency codon directed synthesis of EPO more efficiently than the plasmid with the yeast prevalent codon-based EPO gene (pg. 297 col. 2 parag. 1 and Fig. 4, reproduced below).

    PNG
    media_image1.png
    484
    647
    media_image1.png
    Greyscale

	
	Kim continues to teach that “Codon usage affects the general expression level of a heterologous gene. Re-engineering the coding sequence to match to the codons frequently found in human genes is beneficial to achieve high-level expression.” (pg. 299 col. 2 parag. 1 lines 7-11).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to modify the teachings of Kuchenbecker regarding delivering a nucleic acid encoding RDH12 with the teachings of Kim regarding the benefits of codon optimization of human sequences to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Kim teaches that codon optimization of a desired nucleic acid sequence results in increased expression of a desired protein. Thus it would have been obvious and beneficial to the ordinary artisan to codon optimize human RDH12 nucleic acid sequence of Kuchenbecker since this provides an increased level protein expression, particularly since Kuchenbecker is preferentially expressing RDH12 in human retinal cone cells.
	There would have been a reasonable expectation of success that the nucleic acid encoding RDH12 could be codon optimized since Kim teaches a method of codon optimization which can be tailored to a gene of interest.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicant argues that the combinations of references cited by the Examiner cannot be relied on to establish a case of prima facie obviousness with respect to the claimed subject matter.
As set forth above, Kuchenbecker et al. does not disclose “a method of treating Leber Congenital Amaurosis (LCA).” At least insofar as, the teachings of Kim et al. does not cure this deficiency, the addition of these references fails to establish that the claimed methods would be obvious to one of ordinary skill in the art. 
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive since as set forth above, the teachings of Kuchenbecker clearly teach the claimed invention and it is maintained that it would be obvious to combine Kuchenbecker with Kim as set forth in the record.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635